ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Response to Arguments
Applicant’s submitted Replacement Drawings have overcome the drawing objections previously set forth in the Non-Final Office Action mailed February 2, 2021. Applicant’s amendments to the claims and presented arguments have overcome the claim objections and 35 U.S.C. §112(b) rejections. Applicants arguments with regards to 35 U.S.C. §112(f) Claim Interpretation has been considered. Accordingly the drawing objection, claim objections, claim interpretation and 35 U.S.C. §112(b) rejections are withdrawn. 

Reasons for Allowance
Claims 1 - 18 are allowed in light of the Applicant's response filed on March 25, 2021. 
The following is an Examiner’s statement of reasons for allowance: Applicant has amended independent claims to incorporate detailed subject matter of the apparatus. 
The closest prior art Chen et al. (US 2018/0241998 A1) and Srinivasamurthy et al. (US 2013/0208799 A1) do not disclose the claimed element, “based on a determination that the initial motion vector points to a fractional sample position in a reference picture, round the initial motion vector to a closest integer sample position of a plurality of integer sample positions to obtain a rounded position; determining a search space in the reference picture based on the rounded position; and refine the initial motion vector by template matching with the template in the search .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication should be directed to SUSAN E HODGES whose telephone number is (571)270-0498.  The examiner can normally be reached on Monday - Friday from 8:00 am (EST) to 4:00 pm (EST).  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian T. Pendleton, can be reached on (571) 272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 

/Susan E. Hodges/Primary Examiner, Art Unit 2425